Elliott, J.
This is a claim against Vermillion county filed by the appellant, for services rendered by hinras elerk of the circuit., oourt,fin. criminal prosecutions- ini which the *85defendants were -acquitted on trial, or in which, they were discharged by the entry of nolle prosequi.
IE Egleston, J. S. Harvey, A. G. Porter, B. Harrison, and IE P. Fishbaek, for appellant.
B. E. §■ M. G. Rhoads, J. E. MeDonald, A. L. Roadie, and E. ÍL MeDomld, for .appellee.
In the circuit court a demurrer was sustained to the cause of -action.
The ruling was correct, and in accordance with the decision of this ■court in the case of The Commissioners of Morgan County v. Johnson, at this term. 31 Ind. 463.
The judgment is -affirmed, with costs.